PER CURIAM.
Appellant has failed to demonstrate reversible error in the trial court’s award of child custody to the wife and requirement that appellant attend a batterer’s intervention program. However, the trial court erred when it ordered child support exceeding five percent of the amount permitted in the child support guidelines because it did not state specific reasons why the guideline amount was unjust or inappropriate. See §§ 61.30(l)(a) & (6), 741.30(6)(a)4, Fla. Stat. (Supp.1996). We reverse the amount of child support awarded and remand to the trial *590eourt with instructions to recalculate the sum of child support consistent with the guidelines, or in the alternative, to specify the reasons for its departure. In all other respects, the injunction for protection against domestic violence is affirmed.
Affirmed in part, reversed in part, and remanded for further proceedings.
DELL, FARMER and PARIENTE, JJ., concur.